Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustaveson II (US 2018/0 059 510 A1, hereinafter Gustaveson).

Regarding claim 1, Gustaveson discloses a privacy shutter configured to selectively cover and expose a camera lens of a computer device (Figs. 1-17E), the privacy shutter comprising:
a)    a frame (Figs. 11A and 11B, 104) with an inner side configured to be affixed to a surface adjacent the camera lens on the computer device (para [0042]);
b)    a screen (102) movabiy coupled to the frame and movable with respect to frame between (see Figs. 11A and 11B):

ii)    an open position (Fig. 11A) in which the screen is disposed in a different second position with respect to the frame and is configured to expose the camera lens of the computer device (paras [0071]-[0073]): and
c)    a fingertip grip (Fig. 11A, 111 para [0073] line 5 and 107) coupled to the screen (102) and comprising a low-profile dome (107) having a broad width greater than a height thereof and a perimeter edge with a fillet (111, 120).

Regarding claim 2, the privacy shutter in accordance with ciaim 1, wherein the fingertip grip has an exposed surface that is tacky (111).

Regarding claim 3, the privacy shutter in accordance with claim 1, further comprising: indicium carried by the fingertip grip (Figs. 17A-17E).

	Regarding claim 5, the privacy shutter in accordance with claim 1, further comprising: a cavity (109) in the screen facing outwardly with respect to the privacy shutter; and the dome (107) being disposed in the cavity.

	Regarding claim 6, the privacy shutter in accordance with claim 5, further comprising: a lip (para [0071] channel) extending from the screen and substantially circumscribing the cavity (109) and the dome (107).



Regarding claim 8, the privacy shutter in accordance with claim 6, wherein an outermost portion of the dome extends beyond an outermost surface of the screen, or an outermost surface of the frame (see Figs. 11A and 11B, 107), or both.

Regarding claim 9, the privacy shutter in accordance with claim 1, further comprising:
a)    an aperture (109) circumscribed by the frame (104) and configured to expose the camera lens (103) on the computer device; and
b)    the screen (102) being movable with respect to the aperture (109) of the frame (104) between:
i)    the closed position (Fig. 11B) in which the screen (102) is disposed across the aperture (109) of the frame (104); and
ii)    the open position (Fig. 11A) in which the screen (102) exposes the aperture (109) of the frame (104).

Regarding claim 10, the privacy shutter in accordance with claim 9, wherein the screen (102) is a slider slidable with respect to the frame, and further comprising:
a)    a channel (para [0071] lines 9-12) in an outer side of the frame (110) and extending from the aperture to a perimeter of the frame, the channel having opposite open ends with one open end in the aperture and another open end in the perimeter, the opposite open ends slidably receiving the slider therethrough (para [0071]);

c) the outer opening of the channel of the frame having a width between the lips less than a width of the aperture of the frame (inherent otherwise sliding actions don’t exist for opened and closed positions).

Regarding claim 11, the privacy shutter in accordance with claim 10, further comprising:
a)    a pair of slots (Fig. 13, 113) in the inner side of the frame on opposite sides of the aperture; and;
b)    a pair of tabs (Fig. 13, 114) extending from opposite sides of the slider and extending into the pair of slots, respectively, the pair of tabs slidable in the pair of slots as the slider slides.

Regarding claim 13, the privacy shutter in accordance with claim 1, further comprising:
a)    the screen (Fig. 12A, 102) being pivotally coupled to the frame (104) about a pivot (along the axis of 112 as shown in Figs. 12A and 12B and para [0074]) between the frame (104) and the screen (102);
b)    a stop (112) between the screen and the frame to stop the screen from pivoting when in the closed position (para [0076]).

Regarding claim 14, the privacy shutter in accordance with claim 1, further in combination with the computer device, wherein the frame is affixed to the surface adjacent the camera lens of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustaveson II (US 2018/0 059 510 A1, hereinafter Gustaveson).
Gustaveson discloses the claimed invention as set forth above except for the dome being at least translucent and indicium being disposed underneath the dome and visible therethrough.  Gustaveson discloses the materials that are used to make the dome (para [0070]).  Although the prior art does not specifically disclose the dome to be translucent, it would have been obvious to one having ordinary skill in the art at the time of invention before the effective filing date to make the dome to be translucent, thus the indicium can be seen therethrough and also be able to have visibilities at least the interior of the privacy shutter.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gustaveson in view of Misawa (US 2007/0058045 A1).
Gustaveson discloses the claimed invention as set forth above except for the the privacy shutter further comprising:
a)    a pinion gear with teeth pivotally coupled to the frame;
b)    a rack with teeth extending from the screen and engaging the pinion gear; and
c)    the dome carried by the pinion gear and pivoting the pinion gear to slide the screen between the open and closed positions.
Misawa discloses a pinion gear (Figs. 6-9, 118) with teeth, a rack with teeth (116) extending from the screen (20) and engaging the pinion gear (118) and the dome carried by the pinion gear to slide the screen between the open (Fig. 7) and closed positions (Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time of invention before the effective filing date to use the pinion gear with rack as taught by Misawa for the purpose of incrementally cover the lens, just in case an operator wants to keep half way open instead of fully open or close.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/27/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872